DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Stupp on 01/27/2021.
Only claims 7, 11, and 17 of the application have been amended as follows: 
Claim 7.	 	(Currently Amended) The recipient electronic device of claim 1 [[6]], wherein the wake-up frame specifies how the acknowledgement is to be communicated by the recipient electronic device.
Claim 11.	(Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with a recipient electronic device 
receiving, using a wake-up radio (WUR) the recipient electronic device comprises a main radio and the WUR configured to at least selectively transition the main radio from a lower-power mode to a higher-power mode, wherein the wake-up frame comprises a payload field with data, wherein the wake-up frame specifies at least one of: a total size of the wake-up frame, or a size of the payload field, and wherein the wake-up frame specifies an expectation for an acknowledgement from the recipient electronic device to the electronic device to be communicated using the main radio.
Claim 17.  	(Currently Amended) The non-transitory computer-readable storage medium of claim 11 [[16]], wherein the wake-up frame specifies how the acknowledgement is to be communicated by the recipient electronic device.

Response to Arguments
Applicant’s arguments, see page 6, filed 01/19/2021, with respect to claims 1-2 and 4-10 have been fully considered and are persuasive.  The objection of claims 1-2 and 4-10 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 01/19/2021, with respect to claim 1 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 01/19/2021, with respect to claims 1-2, 5, 9-12, 15, 18-19, and 21 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-2, 5, 9-12, 15, 18-19, and 21 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 01/19/2021, with respect to claims 4, 6-7, 14, 16-17, 20, and 22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 4, 6-7, 14, 16-17, 20, and 22 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-12, 14-15, 17-21, and 23-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469